         Case 1:20-cr-00603-PKC Document 62 Filed 09/13/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                 United States Attorney
                                                 Southern District of New York

                                                 The Silvio J. Mollo Building
                                                 One Saint Andrew’s Plaza
                                                 New York, New York 10007


                                                  September 13, 2021


BY EMAIL
The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

       Re:    United States v. Nicholas Joseph, 20 Cr. 603 (PKC)

Dear Judge Castel:

         Attached as Exhibits A and B are the declarations from personnel at the Metropolitan
Correctional Center (“MCC”) and the Metropolitan Detention Center (“MDC”) regarding
Nicholas Joseph’s property, which were prepared by BOP Legal and provided to the Government
this afternoon for filing on ECF.


                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  United States Attorney

                                          By:        /s/ _________________
                                                  Andrew K. Chan
                                                  Celia V. Cohen
                                                  Emily A. Johnson
                                                  Assistant United States Attorney
                                                  (212) 637-1072 / 2466 / 2409

cc:    Counsel of Record (by ECF)
